Citation Nr: 0012372	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral retinal 
histoplasmosis chorioretinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel






INTRODUCTION

The appellant served on active duty from June 5, 1972, to 
July 11, 1972, and from May 1973 to July 1974.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
denied reopening the claim of service connection for 
bilateral retinal histoplasmosis chorioretinitis.  In 
December 1998 the RO determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for bilateral retinal 
histoplasmosis chorioretinitis, and denied the claim.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board of Veterans' Appeals (Board) is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral retinal histoplasmosis chorioretinitis.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for bilateral retinal histoplasmosis 
chorioretinitis when it issued an unappealed rating decision 
in December 1991.

2.  Evidence submitted since the December 1991 rating 
decision does not bear directly or substantially upon the 
issue at hand, is either cumulative or redundant, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final December 1991 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for bilateral retinal 
histoplasmosis chorioretinitis is not new and material, and 
the appellant's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the December 1991 
rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for bilateral retinal histoplasmosis chorioretinitis is 
reported in pertinent part below.

Service medical records reveal that in a May 1972 report of 
medical examination, the appellant's visual acuity was 
reported as 20/25 in the right eye and 20/50 in the left eye.  
Clinical evaluations of the appellant's eyes, 
ophthalmoscopic, pupils, and ocular motility were normal.  In 
a report of medical history completed by the appellant at 
that time, he stated "no" to ever having or then having eye 
trouble.  In a June 1972 treatment report, the examiner noted 
that the appellant had reported a history of toxoplasmosis.  
Examination revealed a negative right eye, but revealed 
macular involvement in the left eye.  He was seen by an 
ophthalmologist that same month and a diagnosis of 
chorioretinitis was entered.

A July 1972 Medical Board report shows the service examiner 
noted the appellant had reported he had had difficulty with 
his vision all of his life and had been told by a civilian 
doctor in 1960 that he had toxoplasmosis of the eyes.  

The appellant admitted to the examiner that he had been 
rejected approximately three times for enlistment into 
service because of his eyes.  The impression was 
chorioretinitis of the left eye.  The examiner determined 
that such had existed prior to entrance.  

A May 1973 medical examination report shows a clinical 
evaluation of the appellant's pupils, ophthalmoscopic, and 
ocular motility were normal.  The appellant's visual acuity 
was 20/20 in the right eye and 20/200 in the left eye.  The 
examiner noted that the appellant had defective distant 
vision, but stated that it was not considered disabling.

In December 1973 the appellant was placed on limited duty 
because of histoplasmosis chorioretinitis of both eyes.  The 
examiner indicated that this was a permanent condition.

A June 1974 medical examination report shows the examiner 
recorded that the ophthalmoscopic examination was abnormal, 
and noted that the appellant had retinal scars consistent 
with histoplasmosis, which had been diagnosed prior to 
entering this period of service.  In the report of medical 
history the examiner stated that histoplasmosis of both eyes 
had preexisted service.

A January 1975 VA examination report shows the examiner 
recorded that the general physical examination was within 
normal limits, but noted that the appellant would undergo a 
special eye examination.  The record reflects that the 
appellant did not undergo a special eye examination.

In February 1975 the RO denied entitlement to service 
connection for retinal histoplasmosis chorioretinitis on the 
basis that it had preexisted both periods of service and had 
not been shown to have been aggravated during either period 
of service.  The RO notified the appellant of the decision in 
a March 1975 letter.  The appellant did not appeal the rating 
decision within one year, and it became final.


The appellant submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in October 1981, 
stating that he was seeking service connection for his eye 
disability, which began in 1973.  The only evidence submitted 
was a VA hospitalization summary report, which was not 
relevant to the appellant's eyes.  In a December 1981 letter, 
the RO informed the appellant that the hospital report did 
not warrant a change in the prior denial of service 
connection and confirmed its prior rating decision.  The 
veteran did not appeal the rating decision within one year, 
and it became final.

In April 1991 the appellant filed a petition to reopen the 
claim for service connection for his bilateral eye 
disability.  Associated with the claims file were VA 
outpatient treatment reports and VA hospitalization summary 
reports.  The relevant records reveal that in February 1991 
he was seen for complaints of headaches.  He reported a 
history of glaucoma and questionable histoplasmosis of the 
eye.  He denied eye pain.  No diagnosis was entered.  In May 
1991 he was seen with eye complaints.  The VA examiner stated 
that he had chorioretinal scarring in the left eye causing 
legal blindness.

In December 1991 the RO denied reopening the claim of service 
connection for a bilateral eye disorder.  The RO noted that 
service connection for an eye disability had been denied 
previously, and that the current evidence was not material to 
establish an eye disorder which had been either incurred in 
or aggravated by service.  The appellant was notified of the 
December 1991 rating decision in a February 1992 letter.  He 
did not appeal that decision within one year, and it became 
final.

Evidence associated with the claims file subsequent to the 
December 1991 rating decision  wherein the RO denied 
reopening the claim of entitlement to service connection for 
bilateral retinal histoplasmosis chorioretinitis.


A December 1992 decision from the Social Security 
Administration revealed that disability benefits were 
granted.  The administrative law judge indicated the evidence 
established that the appellant had bilateral glaucoma with 
significantly limited visual acuity of the left eye and 
severely decreased visual field.

Private medical records, dated from March 1996 through June 
1996, and most of the VA medical records address the 
appellant's bilateral hearing loss and psychiatric disorder.

A November 1996 VA outpatient treatment report shows the 
appellant was seen for follow-up as to his eyes.  The VA 
examiner noted that the appellant was being treated for 
glaucoma.

The appellant underwent a VA examination in September 1997.  
He reported that he had been diagnosed with presumed ocular 
histoplasmosis syndrome in both eyes.  The VA examiner stated 
that the appellant was legally blind in the left eye due to 
old subretinal neovascular membrane.  He stated that the 
appellant's glaucoma appeared to be well controlled on 
current medication without significant optic nerve damage.  
The VA examiner noted that severe visual field loss was 
inconsistent with the clinical examination in both eyes.  He 
stated that there was a refractive error in the right eye, 
which was correctable to 20/20.  His final determination was 
that the appellant was legally blind in the left eye and had 
normal functional vision in the right eye.

The Board notes that service connection for glaucoma was 
denied in an October 1997 rating decision.  The appellant was 
notified of the decision, and did not appeal it within one 
year.  Thus, it became final.

In a November 1998 letter Dr. B.A.B. stated that he had 
examined the appellant and that he had histoplasmic 
chorioretinitis in both eyes with the left being greater than 
the right.  Dr. B.A.B. noted that the appellant had glaucoma 
in both eyes as well.  

Dr. B.A.B. stated that the appellant reported that when he 
had entered service and went to Vietnam, his visual acuity 
was normal and that upon returning from Vietnam, his vision 
was blurred in the left eye.  Dr. B.A.B. stated that 
examination confirmed the presence of a disciform scar from 
histoplasmic chorioretinitis in the left eye and inactive 
histoplasmic chorioretinitis in the right eye.  He further 
stated the following:

The visual loss from histoplasmosis is 
not necessarily coincident with the 
acquisition of histoplasmosis.  For 
example, [the appellant] could have 
acquired his histoplasmosis as a child in 
Florida but did not lose vision from it 
until he was in Vietnam.  
Alternatively[,] he could have acquired 
histoplasmosis in Vietnam and lost vision 
a year later in Vietnam.  There is no 
evidence that stress plays any role in 
the development of histoplasmosis.  It is 
not possible to know whether he acquired 
histoplasmosis in the United States for 
Vietnam.


Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(38 C.F.R. § 20.302t).  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determinations of whether evidence is new and whether 
evidence is material are governed by the tests set forth in 
38 C.F.R. § 3.156(a).

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a); Fossie v. West, 12 Vet. App. 1,4 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  "Material" 
evidence is evidence which is relevant to and probative of 
the issue at hand and, which, furthermore, when reviewed in 
context of all the evidence of record, both old and new, 
would change the outcome of the case.  Smith v. Derwinski, 1 
Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The Court noted in Elkins and Winters that 
by the ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit Court "effectively decoupled" 
the determination of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins and Winters 
supra.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).


Analysis

The appellant seeks to reopen his claim of service connection 
for bilateral retinal histoplasmosis chorioretinitis, which 
the RO last denied when it issued an unappealed rating 
decision in December 1991, and informed the appellant of such 
in a February 1992 letter.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).





When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis; not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  See id.

Review of the RO's findings in the December 1991 rating 
decision shows, in essence, that it found that the evidence 
of record still lacked competent medical evidence of 
aggravation of bilateral retinal histoplasmosis 
chorioretinitis beyond the natural progression of the disease 
process during either period of active duty.

Prior to the December 1991 rating decision, the RO had 
conceded that the appellant had a diagnosis of retinal 
histoplasmosis chorioretinitis in the left eye.  In the 
December 1991 rating decision, the RO denied reopening the 
claim for retinal histoplasmosis chorioretinitis of both 
eyes.  Regardless of the RO's considering the claim for 
retinal histoplasmosis chorioretinitis in the right eye as a 
previously denied claim, the appellant did not appeal the 
December 1991 rating decision.  That decision is final and 
may not be reopened unless new and material evidence is 
submitted.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The specified basis of the 
RO's December 1991 denial is not changed materially by the 
additional medical evidence.

Specifically, the Board notes that the added evidence solely 
substantiates the diagnosis of retinal histoplasmosis 
chorioretinitis in both eyes.  In Dr. B.A.B.'s November 1998 
letter (which the RO found as a basis to reopen the claim), 
he stated that the appellant had histoplasmic 
chorioretinitis, a fact that had already been established.  
Additionally, he stated that it was not possible to know 
whether the appellant acquired histoplasmosis in the United 
States or in Vietnam.  Such statement does not assist the 
appellant in establishing (1) that he incurred bilateral 
retinal histoplasmosis chorioretinitis in service or (2) that 
it was aggravated beyond the natural progression of the 
disease process.  Such statement only confirms a diagnosis 
that was previously of record.

Additionally, the Board finds that the appellant's 
contentions are not new and material and are simply 
cumulative of evidence which was previously of record.  The 
appellant had previously stated that he felt that he had 
incurred retinal histoplasmosis chorioretinitis in service.  
His contentions provide no basis for reopening the claim, as 
he had previously asserted such facts.

Additionally, although the appellant asserts that he incurred 
retinal histoplasmosis chorioretinitis in service, he has not 
been shown to have the medical credentials requisite to offer 
a competent medical opinion as to this matter.  Moray v. 
Brown, 5 Vet. App. 211 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108"); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, as to the VA medical records and private medical 
records which do not relate to the appellant's petition to 
reopen the claim of service connection for bilateral retinal 
histoplasmosis chorioretinitis, such are not relevant to the 
issue at hand, and thus cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  See 38 C.F.R. 
§ 3.156(a).

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters, 12 Vet. App 203; Elkins, 12 Vet. 
App 209.

Accordingly, in view of the fact that the Board has 
determined that new and material evidence has not been 
submitted to reopen the appellant's claim of service 
connection for bilateral retinal histoplasmosis 
chorioretinitis, the first element has not been met.  Thus, 
no further analysis of the application to reopen the claim is 
appropriate.  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
citing Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1995); 
see Winters, 12 Vet. App 203; Elkins, 12 Vet. App 209.  
Accordingly, with respect to the representative's arguments 
referable to developing not well grounded claims, the Board 
is precluded from further analysis of the claim in view of 
its determination that new and material evidence has not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for bilateral retinal 
histoplasmosis chorioretinitis.

As noted above, the appellant is in receipt of Social 
Security Administration disability benefits.  In the December 
1992 award letter, the administrative law judge noted that 
the appellant had glaucoma and that it was part of the 
disabilities considered in granting Social Security 
Administration disability benefits.  

As noted above, service connection for glaucoma was denied in 
an October 1997 rating decision.  The appellant's petition to 
reopen is related to retinal histoplasmosis chorioretinitis 
and not glaucoma.  Therefore, the Board finds that obtaining 
the medical records that the Social Security Administration 
relied upon in making its decision is unnecessary and not 
relevant to the issue at hand.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral retinal histoplasmosis chorioretinitis, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

